Exhibit 10.33

INTERCOMPANY SUBORDINATION AGREEMENT

This INTERCOMPANY SUBORDINATION AGREEMENT is entered into as of April 17, 2007
by and among: (A) NEXTERA ENTERPRISES, INC., a Delaware corporation
(hereinafter, together with its successors in title and assigns, called the
“Subordinated Creditor”); (B) WOODRIDGE LABS, INC. (formerly known as “W Lab
Acquisition Corp.”), a Delaware corporation (hereinafter, together with its
successors in title and assigns, called the “Borrower”), as a “Debtor”
hereunder; and (C) NEWSTAR FINANCIAL, INC., not in its individual capacity, but
in its capacity as administrative agent for Senior Creditors (hereinafter,
together with its successors in title and assigns as administrative agent for
Senior Creditors, called the “Administrative Agent”).

PRELIMINARY STATEMENTS

(1)           Upon the terms and subject to the conditions contained in the
Credit Agreement, dated as of March 9, 2006, among the Borrower, the
Subordinated Creditor, the several financial institutions from time to time
party thereto as lenders thereunder, and NewStar Financial, Inc., as
administrative agent for lenders thereunder (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Senior Credit
Agreement”), the lenders thereunder have agreed to make Loans to the Borrower.

(2)           This Agreement contains terms and provisions of subordination that
are required by Senior Creditors in connection with financing arrangements
governed by the Senior Credit Agreement, and it is a condition precedent to the
making of additional Credit Extensions under the Senior Credit Agreement, and
also to the effectiveness of the Amendment Agreement, dated as of the date
hereof (as amended from time to time, the “2007 Amendment”), by and among the
Principal Companies, the Lenders party thereto, and the Administrative Agent,
that the Subordinated Creditor and the Borrower shall have entered into this
Agreement with the Administrative Agent and shall have agreed to become bound by
the terms of subordination and other provisions contained herein.

(3)           The Subordinated Creditor and the Borrower have agreed with the
Administrative Agent, acting for the benefit of Senior Creditors, to execute and
deliver this Agreement and to become bound by the terms of subordination and
other provisions set forth herein.

NOW, THEREFORE, in consideration of these premises, the Subordinated Creditor
and the Borrower hereby agree with the Administrative Agent, acting for the
benefit of Senior Creditors, as follows:

ARTICLE 1

DEFINITIONS

SECTION 1.1.  Definitions in Senior Credit Agreement.  Unless otherwise defined
herein, terms defined in or by reference in the Senior Credit Agreement are used
herein as therein defined.

SECTION 1.2.  Certain Terms.  The following terms, when used in this Agreement,
including the Preamble and the Preliminary Statements hereto, shall, except
where the context otherwise requires, have the following meanings:

“Administrative Agent” has the meaning specified in the Preamble hereto.


--------------------------------------------------------------------------------


“Agreement” means this Intercompany Subordination Agreement, as amended, amended
and restated, supplemented or otherwise modified from time to time.

“Borrower” has the meaning specified in the Preamble hereto.

“Debtors” means, collectively, the Borrower and each of the other Subsidiary
Loan Parties.

“Enforcement Action” means, in relation to or with respect to any Debtor, any of
the following:

(a)           the acceleration of the maturity of all or any part of any
Indebtedness of such Debtor;

(b)           the commencement or pursuit of any action at law or other legal
proceeding against such Debtor to collect all or any part of any Indebtedness of
such Debtor, or the enforcement of any other rights or remedies against such
Debtor under or with respect to all or any part of any Indebtedness of such
Debtor, whether by action at law, suit in equity, arbitration proceedings or any
other similar proceedings;

(c)           the realization, foreclosure or other enforcement of any Liens of
any kind on all or any part of any Property of such Debtor, or the obtaining of
payment of any Indebtedness of such Debtor through exercise of any rights of
set-off, counterclaim or cross-claim; or

(d)           the commencement or initiation of any Insolvency Proceeding
against such Debtor, or the joining with any other creditor or creditors of such
Debtor to commence or initiate any Insolvency Proceeding against such Debtor.

“Extension of Credit” means the making of any advance or loan or the extension
of any other credit of any kind or character.

“payment in full” and “paid in full” mean payment in full in cash.

“payment or distribution on account of Subordinated Debt” means any payment or
distribution of any kind or character, whether in cash or other Property, or any
combination thereof, and whether voluntary or involuntary, (a) on account of any
principal of (or premium, if any), interest on, or other amounts owing in
respect of all or any part of any Subordinated Debt, or (b) on account of any
purchase, repurchase, redemption, retirement, prepayment, defeasance or other
acquisition for value of any Subordinated Debt.  For purposes of this Agreement,
“payments or distributions on account of Subordinated Debt” shall in any event
include: (i) all payments on account of Subordinated Debt made through exercise
of any rights of set-off, counterclaim or cross-claim; and (ii) all payments on
account of Subordinated Debt made through realization, foreclosure or other
enforcement of any Liens of any kind.

“Senior Credit Agreement” has the meaning specified in the Preliminary
Statements hereto.

“Senior Creditors” means, collectively, (a) the financial institutions from time
to time party to the Senior Credit Agreement or any of the other Loan Documents
as “Lenders” thereunder, (b) the Lender Counterparties, (c) the Administrative
Agent, and (d) any and all other lawful holders from time to time of all or any
part of the Senior Debt.

“Senior Debt” means, collectively, (a) the Obligations (as that term is defined
in the Senior Credit Agreement), (b) all Indebtedness of the Borrower or of any
of the other Subsidiary Loan Parties under or with respect to any Senior
Extensions of Credit from time to time made pursuant to the Senior Credit
Agreement or any of the other Senior Debt Documents, and (c) all Indebtedness
replacing, refunding or refinancing, in whole or in part, whether directly or
indirectly, and without limitation as to

2


--------------------------------------------------------------------------------


parties, maturities, amounts, interest rates or other provisions, any or all of
the Obligations (as defined in the Senior Credit Agreement).

“Senior Debt Documents” means, collectively, (a) the Loan Documents (as that
term is defined in the Senior Credit Agreement), and (b) all other Instruments
pursuant to which any Senior Debt shall be deferred, extended, renewed,
replaced, refunded or refinanced, in whole or in part, and without limitation as
to parties, maturities, amounts, interest rates or other provisions.

“Senior Extensions of Credit” means, collectively: (a) any and all Loans and
other Extensions of Credit made or to be made or otherwise extended by Senior
Creditors under or in respect of the Loan Documents (as defined in the Senior
Credit Agreement) at any time and from time to time on, prior to or after the
date hereof; and (b) any and all other Extensions of Credit replacing, refunding
or refinancing, in whole or in part, whether directly or indirectly, and without
limitation as to parties, maturities, amounts, interest rates or other
provisions, any or all of the Obligations (as defined in the Senior Credit
Agreement).

“Subordinated Creditor” has the meaning specified in the Preamble hereto.

“Subordinated Debt” means, collectively:

(e)           all Indebtedness of the Borrower or of any of the other Subsidiary
Loan Parties to the Subordinated Creditor, whether direct or indirect, absolute
or contingent, joint or several, matured or unmatured, due or to become due, now
existing or at any time or from time to time hereafter created, incurred or
arising, including, without limitation, all Indebtedness of the Borrower or any
of the other Subsidiary Loan Parties with respect to any Extensions of Credit at
any time made by the Subordinated Creditor to any of the Subsidiary Loan
Parties, and all other Indebtedness of the Borrower or any of the other
Subsidiary Loan Parties under or with respect to any of the Subordinated Debt
Documents;

(f)            all Indebtedness replacing, refunding or refinancing, in whole or
in part, whether directly or indirectly, and without limitation as to parties,
maturities, amounts, interest rates or other provisions, any or all of the
Subordinated Debt; and

(g)           all obligations of the Borrower or any of the other Subsidiary
Loan Parties, contingent or otherwise, to purchase, repurchase, redeem, retire,
prepay, defease or otherwise acquire any or all of the Indebtedness of the
Borrower or of any of the other Subsidiary Loan Parties described in clause (a)
or clause (b) of this definition.

“Subordinated Debt Documents” means, collectively:

(h)           all promissory notes and other Instruments pursuant to which any
of the Extensions of Credit from time to time made by the Subordinated Creditor
to the Borrower or any of the other Subsidiary Loan Parties shall at any time be
evidenced, governed, guaranteed or secured, and all other Instruments pursuant
to which any Subordinated Debt of the Borrower or of any of the other Subsidiary
Loan Parties to the Subordinated Creditor, whether now or hereafter existing, is
or shall be evidenced, governed, guaranteed or secured; and

(i)            all Instruments pursuant to which any Subordinated Debt shall be
deferred, extended, renewed, replaced, refunded or refinanced, in whole or in
part, and without limitation as to parties, maturities, amounts, interest rates
or other provisions.

3


--------------------------------------------------------------------------------


ARTICLE 2

SUBORDINATION ARRANGEMENTS

SECTION 2.1.  Agreement to Subordinate.  The Subordinated Creditor hereby
absolutely and unconditionally agrees with and for the benefit of each of the
Senior Creditors that all Subordinated Debt (whether now existing or from time
to time after the date hereof incurred, assumed, created or arising) owing to
the Subordinated Creditor is hereby expressly subordinated and made junior in
right of payment, to the extent and in the manner hereinafter provided in this
Article 2, to the prior payment in full of all Senior Debt (whether now existing
or from time to time after the date hereof, incurred, assumed, created or
arising).

SECTION 2.2.  Limitations on Subordinated Debt Payments.  Except as and to the
extent otherwise expressly permitted or provided by Sections 2.3 and 2.4 hereof,
neither the Borrower nor any of the other Subsidiary Loan Parties shall at any
time make any payments or distributions of any kind on account of Subordinated
Debt, whether in cash, securities or other Property or by way of conversion,
exchange or set-off or otherwise, and the Subordinated Creditor shall not at any
time demand, receive or accept from the Borrower or from any of the other
Subsidiary Loan Parties, any payments or distributions on account of
Subordinated Debt.

SECTION 2.3.  Permitted Restricted Payments; etc.

(a)           The Borrower shall be permitted to make Restricted Payments to the
Subordinated Creditor, and the Subordinated Creditor shall be entitled to
receive Restricted Payments from the Borrower, upon the terms and subject to
conditions, restrictions and limitations set forth in Section 7.6 of the Senior
Credit Agreement.

(b)           So long as no Insolvency Proceding shall be continuing with
respect to any Debtor, and subject always to the provisions of the Pledge
Agreement and Section 5.1(a) of this Agreement, each Debtor shall be permitted
to pay, and the Subordinated Creditor shall be entitled to receive from each
Debtor, payments in the form of capitalized interest or paid-in-kind interest on
Subordinated Debt of such Debtor to the Subordinated Creditor.

(c)           So long as no Insolvency Proceeding shall be continuing with
respect to any Debtor, the Subordinated Creditor shall be entitled at any time
and from time to time to convert all or any part of any Subordinated Debt of any
Debtor into, or (as the case may be) to exchange all or any part of any
Subordinated Debt of such Debtor for, Permitted Equity Interests in such Debtor.

(d)           Except as otherwise expressly permitted by paragraph (a),
paragraph (b) or paragraph (c) of this Section 2.3 or by Section 2.4 hereof, or
as otherwise expressly consented to in writing by the Administrative Agent in
any particular instance, the limitations on the making of payments or
distributions on account of Subordinated Debt set forth in Section 2.2 shall be
absolute, unconditional and irrevocable at all times and in all circumstances
until all of the Commitments shall have terminated and all of the Obligations
shall have been paid in full.

SECTION 2.4.  Insolvency Proceedings.  Each of the Subordinated Creditor and the
Borrower hereby agrees with the Senior Creditors that, in the event of any
Insolvency Proceeding with respect to any of the Debtors:

(a)           the Senior Creditors shall first be entitled to receive payment in
full of all Senior Debt before the Subordinated Creditor shall be entitled to
receive any payment or distribution on account of Subordinated Debt from such
Debtor;

4


--------------------------------------------------------------------------------


(b)           the Senior Creditors shall be entitled to receive from such Debtor
(until payment in full of all Senior Debt) all payments and distributions on
account of Subordinated Debt which would otherwise be payable or deliverable to
the Subordinated Creditor, including, without limitation, all cash, securities,
Equity Interests and other Property distributed, divided or applied by way of
dividend or payment, and any securities or Equity Interests issued, on account
of the Subordinated Debt, and, to that end, all such payments and distributions
from such Debtor that otherwise would be payable or deliverable upon or with
respect to any Subordinated Debt shall instead be paid or delivered forthwith
directly to the Administrative Agent, for the benefit of Senior Creditors, in
the same form as so received (with any necessary endorsement or assignment) for
application to the payment of Senior Debt until all Senior Debt shall have been
paid in full, and the Administrative Agent shall be entitled to hold all such
securities, Equity Interests and other Property as collateral for Senior Debt,
to sell, assign, transfer or dispose of such securities, Equity Interests and
other Property as the Administrative Agent shall deem appropriate, and to apply
all proceeds from the sale, assignment, transfer or disposition of such
securities, Equity Interests and other Property to Senior Debt;

(c)           if the Subordinated Creditor shall fail to file a proper proof of
claim in the form required by Applicable Law against such Debtor prior to the
date thirty (30) days before the expiration of the time to file such claim, then
the Administrative Agent is authorized, but shall have no obligation, to file
such claim in the name of and on behalf of the Subordinated Creditor; and

(d)           the Subordinated Creditor shall duly and promptly take such action
as the Administrative Agent may reasonably request to collect Subordinated Debt
from such Debtor, and to collect and receive any and all payments or
distributions on account of such Subordinated Debt.

SECTION 2.5.  Certain Other Bankruptcy Matters; etc.

(a)           In order to carry out and to give full effect to the express
intentions of each of the parties hereto as set out in Section 2.4, and in order
better to ensure the performance by the Subordinated Creditor of the covenants
of the Subordinated Creditor with the Administrative Agent, for the benefit of
Senior Creditors, contained in Section 2.4, the Subordinated Creditor hereby
absolutely and irrevocably constitutes and appoints the Administrative Agent its
true and lawful agent and attorney-in-fact, with full power of substitution, in
the name and on behalf of the Subordinated Creditor or in the name of the
Administrative Agent or any of the Senior Creditors or in the name of the
Administrative Agent’s substitute agents or attorneys, to do, in any Insolvency
Proceeding with respect to any Debtor, if all of the Senior Debt shall not have
been paid in full at the time, all or any of the following:

(i)            to enforce all or any of the claims comprising all or any part of
any Subordinated Debt of such Debtor by filing claims, proofs of claim, suit or
otherwise;

(ii)           to enforce all or any of the Liens (if any) on any Property of
such Debtor held by the Subordinated Creditor;

(iii)          to give or withhold the consent of the Subordinated Creditor to
the use by such Debtor of any Property of such Debtor;

(iv)          to give or withhold the consent of the Subordinated Creditor
(strictly in its capacity as holder of Subordinated Debt) to the sale, transfer
or other disposition by such Debtor of any Property of such Debtor;

(v)           to collect or receive all or any of the Property of any Debtor
distributed, divided or applied by way of dividend or payment on account of all
or any part of any Subordinated Debt of such

5


--------------------------------------------------------------------------------


Debtor and to apply the same, or the proceeds of any realization upon the same
that the Administrative Agent in its sole and absolute discretion shall elect to
effect, to all or any part of the Senior Debt until all of the Senior Debt shall
have been paid in full;

(vi)          to execute, deliver or otherwise perfect any Instrument and to
execute and do all of such other assurances, acts and things which the
Administrative Agent or any of the Administrative Agent’s substitute agents or
attorneys may deem proper in or for the purpose of exercising all or any of the
powers and authorities granted to the Administrative Agent by the Subordinated
Creditor pursuant to this paragraph (a);

(vii)         to cast all ballots and vote all claims in respect of the
Subordinated Debt of such Debtor and to negotiate, accept or reject on behalf of
the Subordinated Creditor (strictly in its capacity as holder of Subordinated
Debt) any plan of partial or complete liquidation, reorganization, arrangement,
composition or extension proposed in connection with any Insolvency Proceeding
with respect to such Debtor, all in such manner and on such terms and conditions
as the Administrative Agent shall in its sole and absolute discretion determine
to be in the best interests of the Senior Creditors; and

(viii)        generally, to take, in connection with any such Insolvency
Proceeding with respect to such Debtor and in relation to all or any part of any
Subordinated Debt of such Debtor, any action which the Subordinated Creditor
(strictly in its capacity as holder of Subordinated Debt) would, but for the
terms of this Agreement, be otherwise entitled to take in or for the purpose of
exercising all or any of the powers, authorities or rights specified in the
foregoing provisions of this paragraph (a).

(b)           The Subordinated Creditor hereby ratifies and confirms and agrees
to ratify and confirm (strictly in its capacity as holder of Subordinated Debt)
whatever the Administrative Agent (or any of the Administrative Agent’s
substitute agents) or attorneys shall do or purport to do in good faith in the
exercise, at any time and from time to time prior to (but not after) the payment
in full of all Senior Debt, of the power of attorney granted to the
Administrative Agent by the Subordinated Creditor pursuant to Section 2.5(a),
which power of attorney, being coupled with an interest, is irrevocable.

(c)           The Subordinated Creditor covenants and agrees with the
Administrative Agent that, in any Insolvency Proceeding with respect to any of
the Debtors, if all of the Senior Debt shall not have been paid in full at the
time:

(i)            the Subordinated Creditor shall (strictly in its capacity as
holder of Subordinated Debt), for all purposes of such Insolvency Proceeding, be
deemed to have given its consent to and approval for (A) the use by any of the
Debtors of any Property of any of the Debtors, and (B) the sale, transfer or
other disposition by the Debtors or any of them of any Property of any of the
Debtors, in each such case, if and to the extent that any such use, sale,
transfer or other disposition shall be consented to or otherwise approved by the
Administrative Agent;

(ii)           if any payments or distributions made to the Administrative Agent
on account of any Senior Debt, whether before or after the commencement of any
Insolvency Proceeding with respect to any of the Debtors, shall be avoided as a
fraudulent transfer or fraudulent conveyance under any Applicable Law, then, for
purposes of determining whether and when all of the Senior Debt shall have been
paid in full, the Administrative Agent shall be deemed never to have received
the payments or distributions so avoided; and

(iii)          during such Insolvency Proceeding, until all Senior Debt shall be
paid in full, the Administrative Agent shall (as between the Administrative
Agent and the Subordinated Creditor, strictly in its capacity as holder of
Subordinated Debt) have the exclusive right to collect, foreclose upon, sell,

6


--------------------------------------------------------------------------------


transfer, liquidate or otherwise dispose of, or exercise any other Enforcement
Action with respect to, all or any part of the Property of any of the Debtors in
the manner deemed appropriate by the Administrative Agent, and the Subordinated
Creditor (strictly in its capacity as holder of Subordinated Debt) hereby agrees
not to hinder, delay or otherwise interfere with any Enforcement Action by the
Administrative Agent with respect to any of the Debtors, any of their Property
or any part thereof.

SECTION 2.6.  Delivery of Prohibited Payments or Distributions on Account of
Subordinated Debt.  If any payment or distribution on account of Subordinated
Debt shall at any time be collected or received by the Subordinated Creditor, by
way of set-off or otherwise, and such collection or receipt shall not be
expressly permitted by this Article 2 at the time of such collection or receipt,
then such payment or distribution shall be paid over or delivered forthwith to
the Administrative Agent for application to Senior Debt.  Payments or
distributions on account of Subordinated Debt paid or delivered to the
Administrative Agent in compliance with this Article 2 that are in the form of
cash shall be used to pay Senior Debt.  Any such payments or distributions that
are not in the form of cash shall be held by the Administrative Agent as
security for the payment of Senior Debt.  The Administrative Agent shall be
entitled to sell, assign, transfer or dispose of such Property as the
Administrative Agent reasonably deems appropriate.  Cash proceeds of any such
non-cash payments or distributions on account of Subordinated Debt shall, when
such cash proceeds are received by the Administrative Agent, be used to pay
Senior Debt.

SECTION 2.7.  Subrogation.  Upon payment in full of all Senior Debt, the
Subordinated Creditor shall be immediately subrogated to the rights of Senior
Creditors (to the extent of payments and distributions previously made to or for
the account of Senior Creditors pursuant to the provisions of this Article 2),
to receive payments and distributions of Property of any of the Debtors
applicable to Senior Debt until all amounts owing on Subordinated Debt shall be
paid in full.  No payments or distributions applicable to Senior Debt which the
Subordinated Creditor shall receive by reason of their being subrogated to the
rights of Senior Creditors pursuant to the provisions of this Section 2.7 shall,
as between any of the Debtors, any of their creditors other than Senior
Creditors, and the Subordinated Creditor, be deemed to be a payment by such
Person to or for the account of any Subordinated Debt; and, for the purposes of
such subrogation, no payments or distributions to the Senior Creditors of any
Property to which the Subordinated Creditor would be entitled except for the
provisions of this Agreement, and no payment over pursuant to provisions of this
Agreement, to Senior Creditors by the Subordinated Creditor, shall, as between
any of the Debtors, any of their creditors other than the Senior Creditors, and
the Subordinated Creditor, be deemed to be a payment by such Person to or for
the account of any Senior Debt, it being understood that the provisions of this
Agreement are intended solely for the purpose of defining the relative rights of
the Subordinated Creditor, on the one hand, and the Senior Creditors, on the
other hand, and nothing contained in this Section 2.7 or elsewhere in this
Agreement, is intended to or shall impair, as between any of the Debtors and the
Subordinated Creditor, the obligations each of the Debtors, which are absolute
and unconditional, to pay to the Subordinated Creditor, subject always to the
rights of the Senior Creditors, the Subordinated Debt as and when the same shall
become due and payable in accordance with its terms.

ARTICLE 3

LIMITATIONS ON ENFORCEMENT ACTIONS

SECTION 3.1.  Prohibitions on Commencement of Certain Enforcement Actions. 
Until all of the Senior Debt shall have been paid in full, the Subordinated
Creditor shall not at any time take, commence or institute, or join with any
other Person or Persons in taking, commencing or instituting, any Enforcement
Action of any kind against any of the Debtors or against any of the Property of
any of the Debtors, whether with respect to any Subordinated Debt or otherwise.

7


--------------------------------------------------------------------------------


SECTION 3.2.  Limitations on Liens Securing Subordinated Debt.

(a)           The Borrower shall not at any time grant, or cause or permit any
of the other Subsidiary Loan Parties at any time to grant, to the Subordinated
Creditor, and the Subordinated Creditor shall not at any time acquire, demand,
receive or accept from the Borrower or from any of the other Subsidiary Loan
Parties, any Liens on any Property of any kind as security for any Subordinated
Debt.  Any Liens acquired in violation of this paragraph (a) shall be null and
void ab initio, and the Subordinated Creditor shall not have any rights,
remedies, claims, benefits or priorities, as secured party or otherwise, in
relation to any Property subject to any such Liens.

(b)           Liens on Property securing all or any part of the Senior Debt
shall at all times have priority in every respect over, and shall in all
respects and at all times be senior and superior to, all Liens (if any) on such
Property securing all or any part of the Subordinated Debt.  The priorities
specified in this paragraph (b) for the Liens described herein shall be
applicable (i) whether or not any such Liens shall be acquired or created
consensually or by attachment, levy, execution, distraint or otherwise, and (ii)
irrespective of (A) the time, order or method of creation, attachment or
perfection of any such Liens, (B) the time or order of filing or recording of
financing statements or other Instruments pertaining to any such Liens, or (C)
the possession of any of such Property subject to any such Liens.

(c)           Until all of the Senior Debt shall have been paid in full, the
Subordinated Creditor shall not at any time take, commence or institute, or join
any other Person or Persons in taking, commencing or instituting, any
Enforcement Action of any kind with respect to any Liens securing all or any
part of the Subordinated Debt.

ARTICLE 4

WAIVERS AND CONSENTS

SECTION 4.1.  Certain Limitations and Restrictions on Payment of Subordinated
Debt.  The Subordinated Creditor understands and acknowledges that: (a) each of
the Debtors is and will continue to be subject to and bound by certain terms and
conditions of the Senior Credit Agreement and the other Senior Debt Documents
that prohibit or otherwise limit and restrict payments or prepayments of or on
account of, and payments or other distributions on account of the redemption,
repurchase, defeasance or other acquisition for value of, any Subordinated Debt;
and (b) the Borrower and the other Debtors are and will continue to be subject
to and bound by certain terms and conditions of the Senior Credit Agreement and
the other Senior Debt Documents that prohibit or otherwise limit and restrict
the making of any Restricted Payments to the Subordinated Creditor.  The
Subordinated Creditor hereby assents to all such terms and conditions from time
to time contained in the Senior Credit Agreement and the other Senior Debt
Documents.

SECTION 4.2.  Waivers of Notice; etc.  The obligations of each of the
Subordinated Creditor and the Borrower under this Agreement, and the
subordination arrangements and covenants contained herein, shall not be to any
extent or in any way or manner whatsoever impaired or otherwise affected by any
of the following, whether or not the Subordinated Creditor or the Borrower or
any of the other Debtors shall have had any notice or knowledge of any thereof:

(a)           any extension or postponement of the time for the payment of any
Senior Debt, the acceptance of any partial payment thereon, any and all other
indulgences whatsoever by the Senior Creditors in respect of any Senior Debt,
the taking, addition, substitution or release, in whole or in part, at any time
or times, of any collateral or Liens securing any Senior Debt, or the addition,
substitution or release, in whole or in part, of any Person or Persons primarily
or secondarily liable in respect of any Senior Debt;

8


--------------------------------------------------------------------------------


(b)           any action or delay in acting or failure to act on the part of any
Senior Creditors under any Senior Debt Document or in respect of any Senior Debt
or Liens securing any Senior Debt or otherwise, including (i) any action by any
Senior Creditor to enforce any of its rights, remedies or claims in respect of
Liens securing any Senior Debt, (ii) any failure by any Senior Creditor strictly
or diligently to assert any rights or to pursue any remedies or claims against
any of the Debtors or any other Person or Persons under any of the Senior Debt
Documents or provided by statute or at law or in equity, (iii) any failure by
any Senior Creditor to perfect or to preserve the perfection or priority of any
of its Liens securing any Senior Debt, or (iv) any failure or refusal by any
Senior Creditor to foreclose or to realize upon any Liens securing any Senior
Debt or to take any action to enforce any of its rights, remedies or claims
under any Senior Debt Document;

(c)           any modification, amendment or amendment and restatement of, or
any supplement or addition to, any of the Senior Debt Documents;

(d)           any waiver, consent or other action or acquiescence by any of the
Senior Creditors in respect of any default by the Borrower or by any of the
other Debtors in its performance or observance of or compliance with any term,
covenant or condition contained in any Senior Debt Document; or

(e)           the existence of any other condition or circumstance or the
occurrence of any other event that might otherwise constitute a legal or
equitable discharge of or a suretyship defense to the performance by the
Subordinated Creditor of any of its obligations or other liabilities hereunder.

The Subordinated Creditor hereby absolutely, unconditionally and irrevocably
assents to and waives notice of any and all matters hereinbefore specified in
clauses (a) through (e)  of this Section 4.2.  This Agreement shall continue to
be effective or shall be reinstated, as the case may be, if at any time any
payment of any Senior Debt previously made by any Debtor to any of the Senior
Creditors is rescinded or must otherwise be returned by any of the Senior
Creditors in connection with any Insolvency Proceedings with respect to any of
the Debtors or otherwise, all as though such payment of Senior Debt had not been
made.

ARTICLE 5

ADDITIONAL REPRESENTATIONS AND COVENANTS

SECTION 5.1.  Certain Representations and other Covenants of Investors.

(a)           The Subordinated Creditor represents that no part of the
Subordinated Debt is evidenced by any promissory note or other Instrument that
will not be delivered promptly to the Administrative Agent in pledge upon the
terms contained in the Pledge Agreement.  The Subordinated Creditor shall,
promptly after receipt thereof from any of the Debtors, deliver in pledge to the
Administrative Agent in compliance with, and upon the terms contained in, the
Pledge Agreement, each promissory note or other Instrument evidencing any
Subordinated Debt.  The Subordinated Creditor shall deliver in pledge to the
Administrative Agent, with each such promissory note or other Instrument, one or
more undated Instruments of transfer duly and properly signed in blank by the
Subordinated Creditor.

(b)           Until all of the Senior Debt shall have been paid in full, the
Subordinated Creditor agrees that the Subordinated Creditor shall not sell,
assign, pledge, encumber or otherwise transfer any Subordinated Debt owned by
the Subordinated Creditor or any rights or interests in any such Subordinated
Debt or any Subordinated Debt Documents.

(c)           The Subordinated Creditor represents that no part of the
Subordinated Debt is secured by any Liens on any Property of the Borrower or any
of the other Debtors.

9


--------------------------------------------------------------------------------


SECTION 5.2.  Legend; etc.  Each of the Borrower and the Subordinated Creditor
covenants that it will (unless the Administrative Agent otherwise consents)
cause each promissory note or other Instrument evidencing any of the
Subordinated Debt to have affixed upon it a legend substantially as follows:

“THIS SUBORDINATED NOTE IS SUBORDINATED AND MADE JUNIOR IN RIGHT OF PAYMENT, AND
MADE SUBJECT TO RESTRICTIONS AND LIMITATIONS ON ENFORCEMENT (INCLUDING
ACCELERATION), AND RESTRICTIONS AND LIMITATIONS ON SALE, ASSIGNMENT, ENCUMBRANCE
AND OTHER TRANSFERS, ALL UPON THE TERMS, IN THE MANNER, AND TO THE EXTENT SET
FORTH IN THE INTERCOMPANY SUBORDINATION AGREEMENT, DATED AS OF APRIL 17, 2007,
AS FROM TIME TO TIME IN EFFECT, AMONG NEXTERA ENTERPRISES, INC., WOODRIDGE LABS,
INC., AND NEWSTAR FINANCIAL, INC., AS ADMINISTRATIVE AGENT.”

SECTION 5.3.  No Impairment.  No rights or remedies of Senior Creditors under
this Agreement shall at any time be prejudiced or impaired by any conduct on the
part of any Debtor or the Subordinated Creditor, including any noncompliance by
any Debtor or the Subordinated Creditor with the terms of this Agreement, or by
any conduct, in good faith, by any Senior Creditor, regardless of any knowledge
thereof which any Senior Creditor may have or otherwise be charged with.

ARTICLE 6

MISCELLANEOUS

SECTION 6.1.  Amendments, Waivers; etc.  The provisions of this Agreement may
from time to time be amended if such amendment is in writing and consented to by
each of the parties hereto.  No failure or delay on the part of any Person in
exercising any power or right under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power or right
preclude any other or further exercise thereof or the exercise of any other
power or right.  The remedies herein provided are cumulative and not exclusive
of any other remedies provided at law or in equity.  No waiver or approval by a
Person under this Agreement shall, except as may be otherwise stated in such
waiver or approval, be applicable to any subsequent transactions.

SECTION 6.2.  Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of any such provision in any other jurisdiction.

SECTION 6.3.  Continuing Agreement.  This Agreement shall in all respects be a
continuing agreement, and this Agreement and the agreements and obligations of
the Subordinated Creditor and the Borrower hereunder shall remain in full force
and effect until all Senior Debt shall be paid in full.

SECTION 6.4.  Successors and Assigns.  This Agreement shall be binding upon, and
shall inure to the benefit of, each of the Administrative Agent and the other
Senior Creditors, the Subordinated Creditor and the Borrower and their
respective successors in title and permitted assigns.

10


--------------------------------------------------------------------------------


SECTION 6.5.  Notices.  All notices and other communications provided to a party
hereunder shall be in writing and shall be delivered in hand, mailed by United
States registered or certified first class mail, postage prepaid, or sent by
telecopy and confirmed by delivery via courier or postal service and shall be
addressed or delivered to it at its address designated for notices set forth in
the Senior Credit Agreement (as amended or supplemented from time to time) or at
such other address as may be designated by such party in a notice to the other
parties.  Any such notice shall be deemed to have been duly received and to have
become effective (a) if telecopied, or delivered by hand to a responsible
officer of the party to which it is directed, at the time of the receipt thereof
by such officer, and (b) if sent by registered or certified first-class mail,
postage prepaid, three (3) days after the date mailed.

SECTION 6.6.  Loan Document; etc.  This Agreement constitutes a “Loan Document”
for all purposes of the Senior Credit Agreement and the other Senior Debt
Documents. This Agreement, together with the Senior Credit Agreement, the Pledge
Agreement and the other Senior Debt Documents, constitute the entire agreement
among the Senior Creditors and the Subordinated Creditor and the Borrower with
respect to the subject matter hereof and supersede any prior or contemporaneous
agreements, representations, warranties or understandings, whether oral, written
or implied, as to the subject matter of this Agreement.

SECTION 6.7.  CHOICE OF LAW.  THIS AGREEMENT IS A CONTRACT UNDER THE LAWS OF THE
STATE OF NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF SAID STATE.

SECTION 6.8.  WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY WAIVES
ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY
DISPUTE IN CONNECTION WITH THIS AGREEMENT OR THE SUBJECT MATTER HEREOF, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS.  EACH OF THE PARTIES HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON PARTY HERETO HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVERS, AND (B) ACKNOWLEDGES THAT SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS CONTAINED IN THIS SECTION 6.8.

SECTION 6.9.  No Third Parties Benefited.  This Agreement is made and entered
into for the sole protection and legal benefit of each of the Senior Creditors
and its successors in title and assigns.  It is not the intention of the parties
hereto to confer any third-party beneficiary rights, and this Agreement shall
not be construed so as to confer any such rights upon any other Person or
Persons not party hereto.

SECTION 6.10.  Counterparts.  This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which, when so executed and delivered, shall be an original, but all of which
shall together constitute one and the same Instrument.  A set of counterparts
executed by all of the parties hereto shall be lodged with the Borrower and the
Administrative Agent.  Delivery by facsimile by any of the parties hereto of an
executed counterpart hereof, of any amendment, amendment and restatement, or
waiver hereto, shall be as effective as an original executed document and shall
be considered a representation that such original executed document, as the case
may be, will be delivered.

***Signature Page to Intercompany Subordination Agreement Follows***

11


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this INTERCOMPANY
SUBORDINATION AGREEMENT to be executed by their duly authorized officers as of
the day and in the year first above written.

The Subordinated Creditor:

 

 

 

NEXTERA ENTERPRISES, INC.

 

 

 

 

 

By:

 

/s/ Antonio Rodriquez

 

 

Name:

Antonio Rodriquez

 

 

Title:

Chief Financial Officer

 

 

 

 

The Borrower:

 

 

 

WOODRIDGE LABS, INC.

 

 

 

 

 

By:

 

/s/ Antonio Rodriquez

 

 

Name:

Antonio Rodriquez

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

The Administrative Agent:

 

 

 

NEWSTAR FINANCIAL, INC.,as Administrative
Agent

 

 

 

 

 

By:

 

/s/ Robert F. Milordi

 

 

Name:

Robert F. Milordi

 

 

Title:

Managing Director - Portfolio Management

 

**Signature Page to Intercompany Subordination Agreement**


--------------------------------------------------------------------------------